Exhibit 10.4




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
June 26, 2017 (the “Amendment Effective Date”), is entered into by and between
Rexford Industrial Realty, Inc., a Maryland corporation (the “REIT”), Rexford
Industrial Realty, L.P., a Maryland limited partnership (the “Operating
Partnership”) and Adeel Khan (the “Executive”).
WHEREAS, the Executive is currently employed as Chief Financial Officer of the
REIT and the Operating Partnership (the “Company”) pursuant to that certain
Employment Agreement, effective as of November 25, 2014, by and between the
Executive, the REIT and the Operating Partnership (the “Employment Agreement”);
WHEREAS, the term of the Employment Agreement is scheduled to expire on November
25, 2017;
WHEREAS, the Company desires extend the term of the Employment Agreement, and to
continue to employ the Executive subject to the terms and conditions of the
Employment Agreement, as amended by this Amendment; and
WHEREAS, the Executive desires to accept such continuation of employment with
the Company, subject to the terms and conditions of the Employment Agreement, as
amended by this Amendment.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.
Section 1 of the Employment Agreement is hereby amended by replacing the phrase
“and ending on the third anniversary of the Effective Date” with “and ending on
November 25, 2020.”

2.
Section 2(b)(i) of the Employment Agreement is hereby amended to reflect the
Executive’s current Base Salary by replacing “$315,000 per annum” with “$350,000
per annum”.

3.
Section 2(b)(ii) of the Employment Agreement is hereby amended to reflect the
Executive’s current Target Bonus by replacing “eighty percent (80%)” with “one
hundred percent (100%)”.

4.
Section 4(b) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“(b)    Death or Disability. Subject to Section 4(d) hereof, if the Executive
incurs a Separation from Service by reason of the Executive’s death or
Disability during the Employment Period, then in addition to the Accrued
Obligations, subject to the Executive’s or the Executive’s estate’s (as
applicable) execution, delivery to the Company and non-revocation of an
effective Release within sixty (60) days following the Date of Termination, (i)
the Executive (or the Executive’s estate, if applicable) shall be entitled to
the Bonus Severance, payable in a single lump-sum payment on the date on which
annual bonuses are paid to the Company’s senior executives generally for such
year, but in no event later than March 15th of the calendar year immediately
following the calendar year in which the Date of Termination occurs (with the
actual date within such period determined by the Company in its sole
discretion), and (ii) any outstanding equity award, or any portion thereof, that
vests based solely on the passage of time and that is held by the Executive on
the Date of Termination shall immediately become fully vested and, as
applicable, exercisable.”
5.
Section 5 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“5.    Change in Control. Notwithstanding anything to the contrary contained in
this Agreement, in the event of a Change in Control (as defined in the Company’s
2013 Incentive Award Plan, as amended, or any successor plan thereto), any
outstanding Company equity award, or any portion thereof, that vests based
solely on continued service to the Company and that is held by the Executive as
of such date shall immediately become fully vested and, as applicable,
exercisable.”


6.
Section 8(a) of the Employment Agreement is hereby amended by adding the
following as the last sentence thereof:






--------------------------------------------------------------------------------




“Notwithstanding anything herein to the contrary, nothing herein is intended to
interfere with the Executive’s right to communicate directly with, cooperate
with, or provide information to, any federal, state or local government
regulator.”
7.
This Amendment shall be and is hereby incorporated in and forms a part of the
Employment Agreement. Except as expressly provided herein, all terms and
conditions of the Employment Agreement shall remain in full force and effect.

8.
This Amendment and your rights hereunder shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.

9.
This Amendment may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.
REXFORD INDUSTRIAL REALTY, INC.,
a Maryland corporation
 
 
 
By:
/s/ Michael S. Frankel
 
 
Name: Michael S. Frankel
 
Title: Co-Chief Executive Officer
 
 
 
 
 
 
 
 
By:
/s/ Howard Schwimmer
 
 
Name: Howard Schwimmer
 
Title: Co-Chief Executive Officer
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.,
a Maryland limited partnership
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
Its:
General Partner
 
 
 
 
 
By:
/s/ Michael S. Frankel
 
 
Name: Michael S. Frankel
 
Title: Co-Chief Executive Officer
 
 
 
 
 
 
 
 
“EXECUTIVE”
 
 
 
 
/s/ Adeel Khan
 
Adeel Khan
 






